DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2008-86340 (JP’340) in view of United States Patent Application Publication No. 2010/0055367 A1 to Ohigawa (Ohigawa).

With regard to claim 1, JP’430 discloses a braided tube (20, JP’430, fig. 2, paragraph 0028), comprising: 
a hollow cylindrical inner resin layer (20a, fig. 2, paragraph 0030) comprising transparent thermoplastic polyurethane resin (paragraph 0029); 
a braided wire (20b, fig. 2, paragraph 0028) including braided strands comprising non-colored nylon (not disclosed) and being provided over a periphery of the inner resin layer (fig. 2, paragraph 0028); and 
an outer resin layer (20c, fig. 2, paragraph 0030) comprising transparent thermoplastic polyurethane resin (paragraph 0029) that is fused over peripheries of the inner resin layer and the braided wire (paragraph 0030), 
wherein a melting point of the resin constituting the outer resin layer is higher than the melting point of the resin constituting the hollow cylindrical inner resin layer (not disclosed) such that the outer resin layer and inner resin layer are fused and integrated by the heat generated when the outer resin layer is molded (paragraph 0038), and wherein the outer resin layer is configured to enter into gaps between the braided strands to minimize gaps in the interface between the braided strands and the outer resin layer (paragraph 0038) and to increase transparency (paragraph 0029).
JP’430 fails to disclose inner and outer resin layers wherein a melting point of the outer resin layer is higher than the melting point of the inner resin layer.
Ohigawa discloses multi-layer tubing for medical purposes (Ohigawa, title, abstract), an analogous field of endeavor to JP’430.
Ohigawa discloses a multi-layer tube having a first layer of a polyurethane mixture and a second layer of a polyurethane (Ohigawa, claim 1).  Ohigawa further discloses an outer layer material with a melting point higher than an inner layer material melting point (paragraph 0004).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the braided tube of JP’430 with inner and outer layers of polyurethane as taught by Ohigawa in order to provide multi-layer tubes for medical purposes as taught by Ohigawa in paragraph 0005.

With regard to claim 3, JP’430 in view of Ohigawa discloses the braided tube according to claim 1 as set forth above, but fails to disclose wherein an outer diameter of each strand of the braided wire is 0.20 mm or less.  
The diameter of the strand of the braided wire is described as being .2 mm or less in paragraph 0021 of the specification and then noted as being .15 mm in that same paragraph, establishing the lack of criticality of the .2 mm limitation. It would have been obvious to one having ordinary skill in the art at the time of filing to provide reinforcing layer materials having a strand of the braided wire with a diameter of .2mm or less in the reinforcing layer of the hose in order to provide a hose that can function in situ during a catheterization procedure within the human body that can be inserted into very small openings.

With regard to claim 4, JP’430 in view of Ohigawa discloses the braided tube according to claim 1 as set forth above, and Ohigawa discloses wherein a thickness of the outer resin layer positioned radially outward the braided wire is not less than a thickness of the inner resin layer positioned radially inward the braided wire (as shown in the figures of Ohigawa, the thickness of the outer layer is not less than a thickness of the inner layer).   

With regard to claims 5 and 6, JP’430 in view of Ohigawa discloses the braided tube according to claim 1 as set forth above, but does not disclose wherein a value obtained by subtracting a minimum value of an entire wall thickness of the inner resin layer, the braided wire and the outer resin layer from a maximum value of the entire wall thickness is not more than 0.16 mm (claim 5) and wherein a distance between a center of an inner peripheral surface of the inner resin layer and a center of an outer peripheral surface of the outer resin layer in the cross section perpendicular to the tube longitudinal direction is 0.08 mm or less (claim 6).
Both of these limitations dictate an amount of variance that is permissible for the extruded layers of the claimed tube and it would have been obvious to one having ordinary skill in the art at the time of filing to provide the tube of AAPV in view of Nonaka with an outer wall thickness that varies less than .16 mm in radial direction and defining a center of the inner layer that is no more than .08 mm away from a center of the outer layer as a result of quality control efforts to ensure that a catheter using the hose of JP’430 in view of Ohigawa is dimensioned as specified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753